Case: 18-40301      Document: 00514886602         Page: 1    Date Filed: 03/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-40301                               FILED
                                  Summary Calendar                       March 25, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGAR ARTEAGA-RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-435-1



Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       Edgar Arteaga-Rios appeals his sentence for possession with intent to
distribute more than 100 kilograms of marijuana. He argues that he was
entitled to a reduction in his sentence pursuant to § 3E1.1 of the Sentencing
Guidelines because he accepted responsibility for his crime by timely pleading
guilty and admitting his relevant conduct. Arteaga-Rios participated in an



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40301     Document: 00514886602   Page: 2   Date Filed: 03/25/2019


                                No. 18-40301

assault on other inmates in the detention center in which he was being held
awaiting sentencing.
      The district court declined to award an adjustment for acceptance of
responsibility because Arteaga-Rios had not voluntarily withdrawn from
criminal conduct. See § 3E1.1, comment. (n.1(B)); United States v. Watkins,
911 F.2d 983, 985 (5th Cir. 1990). The district court’s determination was not
without foundation and was not plainly erroneous. See Watkins, 911 F.2d at
985; United States v. Guerrero-Robledo, 565 F.3d 940, 946 (5th Cir. 2009). The
judgment of the district court is AFFIRMED.




                                      2